DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16982190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims suggest all of the instantly claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barguirdjian USPA_20070044542_A1.
1.	Regarding Claims 1-3 and 6-9, Barguirdjian discloses a windshield for vehicles (paragraph 0003; corresponding to instant Claim 9) and a method thereof (paragraph 0036) comprising forming by outer and inner glass plies bonded together by a PVB interlayer (as being claimed in instant Claim 8) as a unitary structure (corresponds to claimed single laminate glazing) having a conductor, such as a copper wire (paragraph 0068), not being greater than 250 microns (paragraph 0065) which overlaps with the claimed dimensions of instant Claims 4-6. Barguirdjian further discloses that said conductor can be coupled to a circuit (Abstract), such as a rain sensing circuit (paragraphs 0006 and 0010), as is being claimed in instant Claim 3. Barguirdjian also discloses connecting said circuit to said laminated glazing (paragraphs 0064, 0066) as is being claimed in instant Claim 2. Furthermore, Barguirdjian discloses heating its laminate (paragraph 0071) as is being claimed in instant Claim 1. Also, Barguirdjian discloses that said conducting wires can be embedded into said interlayer (paragraph 0068) as is being claimed in instant Claim 1. The Examiner respectfully submits that the limitations of separating the circuits and making openings for the circuits would flow naturally from the afore-described process even though Barguirdjian does not disclose them explicitly. Applicants have not indicated how it results in something novel providing unexpected and surprising properties.
s 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barguirdjian USPA_20070044542_A1, as applied to Claims 1-3 and 6-9, and in view of Dixon USPA_20090169877_A1.
2.	Regarding Claims 4 and 5, Barguirdjian doesn’t discloses the claimed use of tungsten wire.
3.	Dixon discloses a laminated glazing (Title) having functional devices comprised of electrically conductive materials and circuitry (paragraphs 0010, 0021).  Dixon discloses that the conductive wiring that can be used can be copper or tungsten (paragraphs 0003).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the copper wires, of Barguirdijian, by using tungsten, of Dixon.  One of ordinary skill in the art would have been motivated in trying other materials that are known alternative equivalents of copper out of a desire of optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 18, 2021